           Case 2:20-cv-00789-MCE-CKD Document 12 Filed 08/21/20 Page 1 of 2


1
     Thomas Dimitre, Attorney at Law
2    CSB 276924
     dimitre@mind.net
3    PO Box 801
     Ashland, OR 97520
4    Telephone: 541-890-5022
     Attorney for Plaintiff
5

6

7

8                               UNITED STATES DISTRICT COURT
9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                    SACRAMENTO DIVISION
11
                                                   )
12   KIMBERLY OLOCKI, an individual,               )
                                                   )
13                 Plaintiff                       )
                                                   )
14                 vs.                             )
                                                   ) Case No. 2:20-cv-00789-MCE-CKD
15                                                 )
   BARTON HEALTHCARE SYSTEM,
                                                   ) ORDER ON JOINT STIPULATION TO
16 BARTON MEMORIAL HOSPITAL,                       ) ELECT VDRP
   BARTON MEMORIAL HOSPITAL                        )
17 FOUNDATION INC.                                 )
                                                   )
18                                                 )
                                                   )
19                 Defendants                      )
                                                   )
20

21
            Plaintiff, Kimberly Olocki, represented by Thomas Dimitre, Thomas Dimitre Attorney at
22

23   Law LLC, and Defendants Barton Healthcare System, Barton Memorial Hospital, and Barton

24   Memorial Hospital Foundation Inc., represented by Teresa Fitzgerald, Davis, Wright, Tremaine
25
     LLP, have provided the Court with a signed Joint Stipulation to Elect the Voluntary Dispute
26
     Resolution Process (VDRP).
27

28



                                                                                                    1
          Case 2:20-cv-00789-MCE-CKD Document 12 Filed 08/21/20 Page 2 of 2


1          Having considered the Joint Stipulation to Elect the Voluntary Dispute Resolution

2    Process (VDRP), and good cause appearing,
3
           The request to engage in the Voluntary Dispute Resolution Process (VDRP) is
4
     GRANTED. The Court’s VDRP administrator is directed to make the necessary arrangements.
5
           IT IS SO ORDERED.
6

7    Dated: August 20, 2020

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                                                               2
